DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/13/2022 has been accepted and entered. Claims 1, 4-6, 9, 11-12, 14 and 18-19 have been amended. Claims 15 has been cancelled. Claims 10 and 14 were previously allowed.  No claims have been added. Claims 1-14 and 16-19 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed 01/11/2022, with respect to with respect to the rejection(s) of claim(s) 5-7 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite, have been fully considered and are persuasive.  The rejection of claims 5-7 and 9 has been withdrawn. 
Applicant’s arguments, see pgs. 8-15, filed 01/11/2022, with respect to with respect to the rejection(s) of claim(s) 1-3, 8, 11-13 and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Watari et al. (US 2011/030717) in view , have been fully considered and are persuasive.  The rejection of claims 1-4, 8, 11-13 and 15-19 has been withdrawn.


Allowable Subject Matter
Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 18-19 , the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, a device, a method, and a computer product with program instructions, for IR-spectroscopy and for determining an impairment of a surface which is exposed to measuring radiation during the IR- spectroscopy, wherein the device is configured to measure an IR-reference spectrum of a reference sample which is received in the sample receptacle, wherein the reference sample encompasses high-purity water; to evaluate the reference spectrum to determine an indicator of the impairment of the surface, wherein evaluating encompasses an integration of a quantity which is based on the reference spectrum over a predetermined integration spectral range, wherein the indicator is determined dependently on a value of the integration.
The closest art of record teaches the following;
With regards to claim 1, 18-19, Watari et al. (US 2011/030717) discloses a spectroscopic analyzer 1 for IR-spectroscopy (Abstract) and for predicting the concentration of a sample with unknown concentration [0057], a method for determining impairment of a surface, and a computer program product with program instructions, which when executed by a processor, control or execute a method [0056][0059], the device, method and computer program product, comprising:
a radiation source to generate the measuring radiation ([0046]; “The light source provided in the interference device 12 is a tungsten lamp, a ceramic rod, or a halogen lamp, for example, and emits light including both near-infrared light and infrared light.”);
a sample ([0037][0040]; “The ATR probe 33 has a distal end immersed in a sample…”);
a detector 35 for detecting measuring radiation after interaction with the sample [0040];; wherein the device is configured:
([0053]; Obtaining reference spectrum data by irradiating a sample with infrared light and near-infrared light in advance before starting the analysis of the sample.);
to evaluate the reference spectrum ([0053]; calculating reference spectrum data),
wherein evaluating encompasses an integration of a quantity which is based on the reference spectrum over a predetermined integration spectral range ([0019] teaches of obtaining the difference between the integrated spectrum data  and the reference spectrum data to further obtain  a two-dimensional correlation between the spectrum of near-infrared region and the spectrum of infrared region. This correlates to the claim recitation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/Primary Examiner, Art Unit 2884